DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 4/12/2022 is acknowledged.
Claims 22, 23, 29-31, 35 and 43-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.
 	Claims 1-5, 13-21, 24 and 36-42 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/22, 12/5/22 and 12/12/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
(New Objection) Claims 19 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim- Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL........The specification shall contain a written description of the invention, and
of the manner and process of making and using it in such full, clear, concise, and exact terms as to enable any person, skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New Rejection) Claims 1-6, 13-18, 21, 24 and 39-41 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-6, 13-18, 21, 24 and 39-41 are rejected as lacking adequate descriptive support for a composition comprising the following (1) and (2);
(1) a universal influenza vaccine antigen; and
(2) a vaccine adjuvant;
wherein the vaccine adjuvant is a substance which enhances the physiological activity of
TLR7, wherein the substance which enhances the physiological activity of TLR7 is a low
molecular weight compound which enhances the physiological activity of TLR7, or a conjugated
compound in which a low molecular weight compound which enhances the physiological activity of TLR7 and a lipid are chemically linked via a spacer.

In support of the claimed genus (a vaccine adjuvant which enhances physiological activity of TLR7, which can be a lower molecular weight compound and can be conjugated to a lipid via a chemical linker), the application discloses one examples in claims 19 and 42.  No derivatives or variants or mutants thereof are disclosed that can achieve this enhancement of TLR 7 activity. Thus, the application fails to provide examples of any species within the claimed genus.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that any any lower molecular weight compound (linked to a lipid or not) can still retain the ability to enhance the physiological activity of TLR7.  Moreover, other than the disclosed species in claims 19 and 42 no correlation has been made to what the structure such a compound must have in order to achieve the claimed enhancement of TLR7.  
Thus, in view of the above, there would have been significant uncertainty as to which structure the lower molecular weight compounds should have and be able confer the claimed enhancement of TLR7 activity.  In view of this uncertainty and the lack of any examples of the claimed genus, the claims are rejected for lack of adequate written description support.
In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648